Title: Thomas Jefferson to William F. Gray, 8 November 1818
From: Jefferson, Thomas
To: Gray, William F.


            
              Sir
              Monticello
Nov. 8. 18
            
            I recieved safely the Edinburg reviews, and I now return them to be half bound in volumes. with them I send the 14: vols which I had before, as also 29. vols of other things, all to be bound according to the directions on the inclosed paper, and I will ask such dispatch as the solidity of the work admits. the box containing them now goes to the stage office at Charlottesville.
            It will be followed by another box of other pamphlets to be bound, which I have not yet made up, and thought better to put into a subsequent box, not to over burthen the stage.
            
            I shall shortly also send on a 3d box to your care to be forwarded to Millegan. for elegant bindings to choice books, there is no one in America comparable to him. his bindings are so tasty, so solid, and as heavy as blocks of metal. I have generally applied to him to get such books as I want, unbound, & to bind them. but I have found him very slow and even uncertain as to procuring them. perh this may be from a slack credit, or from too much other work so that I should expect to be more certainly served if you would undertake to get the books for me, to be forwarded either here at once or to Millegan as should be directed. for the present I will request you to procure for me Bowditch’s book of navigation, unbound, and to forward it to me here by mail. I never chuse to have the mail burthened with more than a single vol. at a time, & that never larger than an 8vo. in heavier cases we must engage the portage by the stage.   I salute you with esteem and respect.
            Th: Jefferson
          